 1325 NLRB No. 131NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Susan E. Woods Construction Company and KWKConstruction Company, as a Single Employer,
Joint Employers, or Alter Egos and CarpentersDistrict Council of Washington, DC and Vicin-
ity. Case 5±CA±25601April 30, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANUpon a charge filed by the Union on August 29,1995, the General Counsel of the National Labor Rela-
tions Board issued a complaint on June 17, 1996,
against Susan E. Woods Construction Company and
KWK Construction Company, as a single employer,
joint employers, or alter egos, the Respondents, alleg-
ing that they have violated Section 8(a)(1) and (5) of
the National Labor Relations Act. Although properly
served copies of the charge and complaint, the Re-
spondents failed to file an answer.On April 6, 1998, the Acting General Counsel fileda Motion for Summary Judgment with the Board. On
April 8, 1998, the Board issued an order transferring
the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-spondents filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letters dated March 26 and
September 26, 1997, notified the Respondents that un-
less an answer were filed, a Motion for Summary
Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondents, Virginia cor-porations, with an office and place of business in Ma-
nassas, Virginia, have been engaged in construction in-
terior work in the construction industry. At a date
within the knowledge of the Respondents, Respondent
KWK Construction Company was established by Re-
spondent Susan E. Woods Construction Company as a
subordinate instrument to, and a disguised continuation
of, Respondent Susan E. Woods Construction Com-
pany. At all material times, the Respondents have been
affiliated business enterprises with common officers,
ownership, directors, management, and supervision,
have administered a common labor policy, have shared
common premises and facilities, have provided serv-
ices for and made sales to each other, have inter-
changed personnel with each other, and have held
themselves out to the public as a single-integrated
business enterprise. Based on this conduct, Respondent
Susan E. Woods Construction Company and Respond-
ent KWK Construction Company are, and have been
at all material times, alter egos and a single employer
within the meaning of the Act, and/or joint employers
of the unit employees described below. During the 12-
month period preceding issuance of the complaint, the
Respondents, in conducting their business operations,
performed services valued in excess of $50,000 in
states other than the State of Virginia. We find that the
Respondents are employers engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondents con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:All employees employed by the Respondents per-forming work described in Article IV, in the terri-
tories described in Article III, of the Master
Agreement between Construction Contractors
Council-AGC Labor Division, Inc. and the Union,
effective May 1, 1993, to April 30, 1996.Since about August 2, 1993, and at all materialtimes, the Union has been the designated exclusive
collective-bargaining representative of the unit and,
since then, the Union has been recognized as the rep-
resentative by the Respondents. This recognition has
been embodied in a recognition agreement dated Au-
gust 2, 1993, and in a collective-bargaining agreement
effective from May 1, 1993, to April 30, 1996. At all
times since August 2, 1993, based on Section 9(a) of 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''the Act, the Union has been the exclusive collective-bargaining representative of the unit.Since about April 6, 1995, the Union, by letter, hasrequested that the Respondents provide the Union with
the following information:(1) All jobs performed by Susan E. WoodsConstruction dating from May 1, 1993, including
owner's name and address, day and year job start-
ed, and day and year job ended;(2) Superintendents employed by Susan E.Woods Construction Company and the address of
the jobsites they worked;(3) True copies of all contracts between SusanE. Woods Construction Company and KWK Con-
struction Company and, if no such contracts exist,
a written explanation of the exact employment re-
lationship between Susan E. Woods Construction
Company and KWK Construction Company; and(4) Superintendents employed by Susan E.Woods Construction Company.This information requested by the Union is necessaryfor and relevant to the Union's performance of its du-
ties as the exclusive collective-bargaining representa-
tive of the unit. Since about April 6, 1995, the Re-
spondents have failed and refused to provide the Union
with the information requested.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondents have been failing and refusing to bargain
collectively and in good faith with the exclusive col-
lective-bargaining representative of their employees,
and have thereby engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, we shall order them to
cease and desist and to take certain affirmative action
designed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondents have failed to
provide the Union information that is relevant and nec-
essary to its role as the exclusive bargaining represent-
ative of the unit employees, we shall order the Re-
spondents to furnish the Union the information re-
quested.ORDERThe National Labor Relations Board orders that theRespondents, Susan E. Woods Construction Company
and KWK Construction Company, as a single em-
ployer, joint employers, or alter egos, Manassas, Vir-
ginia, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing to provide the Union requested informa-tion that is relevant and necessary to its role as the ex-
clusive bargaining representative of the following unit
employees:All employees employed by the Respondents per-forming work described in Article IV, in the terri-
tories described in Article III, of the Master
Agreement between Construction Contractors
Council-AGC Labor Division, Inc. and the Union,
effective May 1, 1993, to April 30, 1996.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Furnish the Union the information requestedabout April 6, 1995.(b) Within 14 days after service by the Region, postat its facility in Manassas, Virginia, copies of the at-
tached notice marked ``Appendix.''1Copies of the no-tice, on forms provided by the Regional Director for
Region 5, after being signed by the Respondents' au-
thorized representative, shall be posted by the Re-
spondents and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondents have gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since April 6, 1995.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a 3SUSAN E. WOODS CONSTRUCTION CO.responsible official on a form provided by the Regionattesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.April 30, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail to provide Carpenters DistrictCouncil of Washington, DC and Vicinity requested in-
formation that is relevant and necessary to its role as
the exclusive bargaining representative of the follow-
ing unit employees:All employees employed by the Employers per-forming work described in Article IV, in the terri-
tories described in Article III, of the Master
Agreement between Construction Contractors
Council-AGC Labor Division, Inc. and the Union,
effective May 1, 1993, to April 30, 1996.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
furnish the Union the information it re-quested about April 6, 1995.SUSANE. WOODSCONSTRUCTIONCOM-PANYAND
KWK CONSTRUCTIONCOM-PANY, ASA
SINGLEEMPLOYER, JOINTEMPLOYERS, ORALTEREGOS